Exhibit 10.2
Execution Version
CONTRACT
FOR THE SUPPLY OF DFC® MODULES AND DFC® COMPONENTS
FROM FUELCELL ENERGY INC. (SELLER)
TO POSCO POWER (BUYER)
JUNE 9, 2009
Confidential treatment requested as to certain portions of this exhibit marked
with an *. Such portions have been redacted and filed separately with the SEC.

 

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE CONTRACT
This PURCHASE AND SALE CONTRACT (the “Contract”) is made and entered into this
9th day of June, 2009, by and between POSCO Power Corporation, a corporation
duly organized and existing under the laws of the Republic of Korea having a
place of business at Posteel Tower 20th floor, 735-3, Yeoksam-dong, Gangnam-gu,
Seoul 135-080, Korea (hereinafter referred to as “POSCO Power” or the “Buyer”)
and FuelCell Energy, Inc., a corporation duly organized and existing under the
laws of the State of Delaware, U.S.A., with its principal office at 3 Great
Pasture Rd., Danbury, Connecticut, U.S.A. (hereinafter referred to as “FCE” or
the “Seller”).
Each of the parties acknowledges and agrees that all aspects of the performance
by the parties under the terms of this Contract, and all other dealings between
the parties in connection therewith, shall be governed by the principle of good
faith and fair dealing. Further, each party agrees that it will perform its
functions under this Contract in cooperation with the other party and in
accordance with prevailing industry standards.
RECITALS:
WHEREAS, POSCO Power and FCE are parties to the Technology Transfer,
Distribution and Licensing Agreement (the “TTA”) and the Alliance Agreement (the
“AA”), both executed as of February 7, 2007;
WHEREAS, POSCO Power and FCE are additionally parties to the Technology Transfer
Program (“TTP”) executed as of July 11, 2007;
WHEREAS, POSCO Power and FCE are additionally parties to the Contract for the
Supply of DFC Plants and DFC Modules from FuelCell Energy Inc. to POSCO Power
(referred to hereunder as the “2008 Purchase Contract”) executed as of April 22,
2008;
WHEREAS, POSCO Power and FCE intend to enter into a new technology transfer
agreement under which FCE will grant a license to POSCO Power for the assembly
and conditioning of DFC Modules incorporating DFC Components (referred to
hereunder as the “Module Assembly Technology Transfer Agreement” or “MATTA”);
WHEREAS, POSCO Power and FCE additionally intend to execute a new technology
transfer protocol agreement describing detailed procedures for compliance with
the terms of the MATTA (referred to hereunder as the “Module Assembly Technology
Transfer Program or MATTP”);
WHEREAS, the Buyer desires to purchase DFC Modules and DFC Components as
described hereunder from the Seller for the purpose of integration with Balance
of Plant to be procured by the Buyer, either from Seller or from independent
third party vendors, for subsequent operation of the resulting Plants, or for
resale of the Plants to Third Party Owners, and associated installation the
Plants and the Equipment at the Site; and
WHEREAS, the Seller desires to sell the DFC Modules and DFC Components to the
Buyer, and to provide technical advisory services and other support services to
the Buyer, in accordance with the terms and conditions herein set forth; and
WHEREAS, the Seller and the Buyers acknowledge and agree that the Buyer may,
without assuming any obligations set forth in this Agreement and the other
Transaction Agreements, assign its rights and obligations to NewCo (which has
the meaning assigned in the AA), subject to the requirements of section
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



17.1 hereunder. In the event of any other assignment of this Agreement by either
party, the assignee shall assume, in writing (in form and substance reasonably
satisfactory to the other party), the rights and obligations of the assigning
party under this Agreement.
Now, THEREFORE, in view of the foregoing premises and in consideration of the
mutual covenants and undertakings hereinafter provided, the parties hereto agree
as follows:
1. DEFINITIONS
Unless the context otherwise requires, the following words shall have the
following meanings assigned to them in this Article 1. Where the context
requires, (i) words importing the singular only also include the plural;
(ii) words importing person(s) include corporations and vice versa;
(iii) references to statutes or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending or replacing the
statute or regulation referred to; (iv) the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; the
words “will” and “shall” shall be deemed to be interchangeable; and
(v) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments, extensions and other modifications to
those instruments.
1.1 “Balance of Plant” or “BOP” shall have the meaning assigned in the TTA.
1.2 “Balance of Plant Skid” or “BOP Skid” means structural skid(s) with all BOP
components for the Power Plant with the exception of the Fuel Cell Module.
1.3 “Buyer’s Carrier” shall mean the freight forwarder engaged by Buyer at
Buyer’s sole discretion, to which Buyer shall assign responsibility for taking
delivery of the Equipment.
1.4 “Buyer’s Receiving Site” shall mean a location in the same country as the
Seller’s Delivery Site for DFC Modules, Non-Repeating Components, and/or
Repeating Components; and which location shall otherwise be designated at the
sole discretion of the Buyer.
1.5 “Consumables” shall mean the water treatment salts, catalysts, adsorbents,
purge gases, specialty gases, filters, gaskets, o-rings, fasteners and washers
which are specified in the Service Provider’s maintenance manual and necessary
for the Power Plant to perform its functions. Specifically excluded from the
definition of “Consumables” are Utilities.
1.6 “Contract” means this contract and the Annexes hereto, the Specifications
and all other agreements and documents, including the amendments and supplements
duly made hereto between the Buyer and the Seller to ascertain the rights and
obligations of the parties upon agreement.
1.7 “Contract Price” means the total amount to be paid by the Buyer to the
Seller as provided in Annex A hereof, which shall be subject to any valid
adjustments made through the application of the relevant provisions hereof.
1.8 “Commissioning Discontinuance” means the conditions that commissioning
cannot be proceeded to the next step due to improper conditions of the POSCO
Plant itself and the POSCO Plant operation.
1.9 “Delivery at Site” means delivery of the Plant and the Equipment, including
all drawings and other documents provided by the Seller at the Site pursuant to
Article 8.1.2 of this Contract.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



1.10 “DFC Components” means a quantity of Repeating Components (RC) and
Non-Repeating Components (NRC) from which a complete DFC Module may be
assembled.
1.11 “DFC Power Plants” or “DFC Plants” means the complete power plants
manufactured by Seller at the facilities of Seller or its sub-vendors, including
BOP and DFC Modules.
1.12 “DFC Specifications” means the documents prepared by Seller containing
performance specifications for the DFC Plants.
1.13 “DFC Manuals” means the documents normally prepared and routinely provided
by Seller which contain, but are not necessarily limited to, instructions for
installation, operation, initial start-up, field procedures, instrumentation and
controls, and maintenance of the DFC Plants.
1.14 “POSCO Plant” or “Plant” shall mean the carbonate-based fuel cell power
plant which is manufactured by Buyer or POSCO Affiliate using the Direct
FuelCell® technology of the Seller .
1.15 “Engineer” means the person designated by the Buyer as engineer, with
notification of such designation being sent to the Seller, for the purpose of
the inspection and testing stipulated in Article 9 hereof, or in absence of such
notification, the word Engineer means the Buyer or its duly authorized
representatives.
1.16 “Equipment” means the DFC Modules, Repeating Components, Non-Repeating
Components, and any machinery, equipment, apparatus, instruments, ship loose
items, materials and other items which are supplied by Seller pursuant to this
Contract.
1.17 “Facilities” means the connections, interfaces, and supporting equipment
for the Plant, including the support system, slab or pedestal on which the Plant
is located, fuel supply, electrical distribution system, and equipment connected
to the Plant’s interface points but excluding the Plant itself.
1.18 “EXW” or “Ex Works” shall have the meaning assigned as published by the
United Nations Commission on International Trade Law in the “International
Commercial Terms (INCOTERMS 2000) “ as amended, except as may be otherwise
provided herein.
1.19 “Force Majeure” shall mean unforeseen circumstances beyond the reasonable
control and without the fault or negligence of either party and which such party
is unable to prevent or provide against the exercise of reasonable diligence
including, acts of God, any acts or omissions of any civil or military
authority, earthquakes, strikes or other labor disturbances, wars (declared or
undeclared), terrorist and similar criminal acts, epidemics, civil unrest and
riots.
1.20 “Fuel Cell Module”, “DFC Module” or “Module” shall mean those components
manufactured by Seller, which comprise the fuel cell stack itself, including the
stack enclosure vessel, the fuel cell stack, ship loose items related to the
module end post and its supporting hardware, including individual fuel cells and
cell assemblies, anodes, cathodes, current collector plates, matrixes,
manifolds, instrumentation, assembly and compression hardware and/or the stack
enclosure vessel, purchased by the Buyer pursuant to this Contract, the
description and the quantity of which are set forth in Appendix A to this
Contract.
1.21 “DFC Module Components” or “DFC Components” shall mean one set of RC and
NRC components necessary for the assembly of one complete DFC Module.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



1.22 “Service Agreement” means a long term service agreement in respect of the
Plant between Seller and the Buyer or, in the case the Plant is resold to the
Third Party Owner, among Seller, Buyer (or its designee) and the Third Party
Buyer.
1.23 “Site” means the land upon which the Plant and the Facilities will be
located, installed and erected in accordance with the specifications and
requirements of which are set forth in Appendix A (Specifications).
1.24 “Module Specifications” mean the Specifications attached to this Contract
as Appendix A.
1.25 “Non-Repeating Components” or “NRC” means parts and components of the DFC
Modules other than RC, necessary to assemble a DFC Module.
1.26 “POSCO Affiliate” shall have the meaning assigned in the AA.
1.27 “POSCO Plant Specifications” means the documents prepared by Buyer or POSCO
Affiliate which contain performance specifications for the POSCO Plant, as
further described in paragraph 3.4.6 hereunder.
1.28 “POSCO Plant Manuals” means the documents prepared by Buyer or POSCO
Affiliate which contain instructions for installation, operation, and
maintenance of the POSCO Plant.
1.29 “Pre-Shipment Tests” shall mean the testing procedures to be carried prior
to delivery from FCE facilities, as indicated in Article 9 hereunder.
1.30 “Repeating Components” or “RC” shall consist of discrete fuel cell packages
assembled from active components, excluding NRC, which are necessary for the
assembly of DFC Modules.
1.31 “Seller’s Delivery Site(s)” shall mean the point of EXW delivery of the
Equipment.
1.32 “Site Technical Advisory Services” means the services to be performed by
the Site Technical Advisors in connection with the installation, erection,
commissioning and acceptance test of the Equipment in accordance with Article 5
hereof.
1.33 “Site Technical Advisors” means the persons authorized by the Seller to
perform the Seller’s obligations regarding the Site Technical Advisory Services
under the Contract.
1.34 “Target Date” means, the day on which, in accordance with the construction
schedule, the POSCO Plant/Facilities are to be put into initial operation.
1.35 “Third Party Owner” means any company or other entity that purchases the
Equipment from the Buyer and operates the Facilities at the Site.
1.36 “Utilities” shall mean air, water, wastewater, fuel and electric startup
power required to operate the Power Plant.
2. EFFECTIVE DATE OF CONTRACT
The Contract shall become fully effective and binding upon both parties hereto
on the date (the “Effective Date”) this Contract is executed by their duly
authorized representatives.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



3. SCOPE OF CONTRACT
3.1 The division of responsibility between Seller, Buyer and POSCO Affiliate for
the manufacture, testing, and warranty of the DFC Plants and POSCO Plants for
which equipment shall be supplied under to this Agreement, shall be as described
in this section.
Manufacturing Category 3 (MC-3): Shall be as described in the 2008 Purchase
Contract.
Manufacturing Category 4 (MC-4): Seller Supplies DFC Module Components, Buyer
and/or POSCO Affiliate assembles DFC Module Components into DFC Modules under
separate license from Seller, POSCO Affiliate supplies BOP. In this stage Buyer
and/or POSCO Affiliate will establish a facility in Korea for stack assembly and
conditioning activities to complete the manufacture of DFC Modules using DFC
Module Components and technical assistance provided by Seller.
3.2 [Reserved]
3.3 Responsibilities of the Parties Under Manufacturing Category 3 (“MC-3”)
shall be as described in section 3.3 of the 2008 Purchase Contract.
3.4 Responsibilities of the Parties Under Manufacturing Category 4 (“MC-4”)
3.4.1 The Seller agrees to sell the DFC Components as set forth in Annex A
hereunder, and the Buyer agrees to purchase and take delivery of the DFC
Components according to the schedule indicated in Annex A. In addition, the
Seller shall provide the following materials, parts, documents, supplies,
assistance, support and advisory services as specifically set forth herein:

  A.  
Design, engineer, and manufacture the DFC Components, in the quantities and
shipped to Buyer according to the schedule indicated in Annex A, conforming to
the DFC Components Specifications provided in Appendix B;

  B.  
Transfer technology and provide technical assistance in accordance with the
MATTA and the MATTP for the assembly and conditioning of DFC Modules using DFC
Components purchased from Seller;

3.4.2 As a prerequisite of Seller’s guarantees under Paragraphs 3.4.4 and 3.4.5
hereunder, all work performed by Buyer in the procurement of BOP components and
in the assembly and test of DFC Modules shall be performed in accordance with
Seller drawings, manufacturing practices, instructions and quality plans; and
all variations therefor which may have an impact on performance shall be subject
to prior written approval by Seller. Failure to strictly adhere to the above
requirement shall void Seller’s warranties.
3.4.3 During all stages of manufacture of DFC Modules by Buyer, Seller shall
have the right to have its technical representative(s) present at Buyer’s Plant
for the purpose of inspecting the materials used and the work performed by
Buyer. The Seller technical representative(s) shall have the right to reject and
require correction of any work and procedures which do not meet Seller quality
standards. The performance of the aforesaid functions by the Seller technical
representative(s) shall in no way relieve Buyer of its obligations under this
Agreement.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



3.4.4 With respect to DFC Components provided to Buyer by Seller under this
Agreement, Seller shall be responsible to Buyer as set forth hereunder. In the
event that the results of tests made under conditions to be agreed upon in
advance between Seller and Buyer indicate that any DFC Components manufactured
and assembled into a complete DFC Module by Buyer under this Agreement, fails to
perform as stipulated by Seller in Appendix B, and if any such failure is due
solely to the improper performance of components supplied by Seller, then
Seller’s sole responsibility to Buyer, and Buyer’s sole remedy, shall be as set
forth in the performance guarantee described in section 9.2, and the warranty
referred to in Article 10.
3.4.5 With respect to each DFC Module assembled by Buyer incorporating DFC
Components manufactured by Seller, and consistent with the provisions of section
7.1(vi) of the TTA, Seller shall be responsible to Buyer as set forth hereunder.
In the event that the results of tests made under conditions to be agreed upon
in advance between Seller and Buyer indicate that any DFC Module fails to
achieve the performance levels indicated by the DFC Module Specifications
provided in Appendix A of this Contract, and if any such failure is due solely
to incorrect drawings or data furnished and specified to Buyer by Seller, then
Seller’s sole responsibility to Buyer, and Buyer’s sole remedy, shall be to
furnish corrected drawings or data to Buyer, and to consult with Buyer with
respect to correcting the performance of the DFC Module. In the event that the
Parties are not able to agree as to the cause of failures, then the procedures
outlined in Article 15 hereunder shall apply.
3.4.6 In no event shall Seller’s liability under this Article exceed the price
of the DFC Components paid by Buyer to Seller for the POSCO Plant involved.
3.4.7 Seller’s Responsibility Under End User Long Term Service Agreements.

  A.  
DFC Modules Manufactured by Seller: Seller’s obligations for complete DFC
Modules manufactured by Seller shall be as described in the 2008 Purchase
Contract.

  B.  
DFC Modules Assembled by Buyer from DFC Components Supplied by Seller: For DFC
Modules assembled by Buyer and/or POSCO Affiliate from DFC Components supplied
by Seller, Buyer shall be responsible to the end user for warranty, performance
guarantees, and service obligations related to the DFC Modules. Seller shall
have no obligations under the service agreements which Buyer may execute with
end users, beyond the performance guarantee described in section 9.2, and the
warranty referred to in Article 10.

3.5 General Conditions
3.5.1 The Parties may change the designation of manufacturing categories shown
in Annex A, by mutual agreement, up to the time of material purchasing.
3.5.2 The Seller’s services, including its design and engineering services,
shall be performed (i) with care and diligence, (ii) in accordance with
generally accepted international professional standards, and (iii) as
expeditiously as is consistent with the preceding standards of professional
skill, care and diligence. The Seller represents, covenants and agrees that all
persons who will perform or be in charge of the professional, architectural and
design work under the Contract shall have experience with a type of project
similar to the Facilities and that whenever required by applicable law, such
persons shall be licensed to practice under such law.
3.5.3 Independent Contractor. In performing its duties and obligations
hereunder, the Seller shall, at all times, act in the capacity of an independent
contractor, and shall not in any respect be deemed (or act as) an agent of the
Buyer, except as otherwise provided under this Contract.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



3.5.4 Seller agrees to provide Documentation (Seller’s operating instruction
manuals, drawings, graphs, tables, exhibits and other documentation) in metric
units to the extent available and in use at Seller’s factory.
3.5.6 Buyer shall be responsible for establishing the POSCO Plant Specifications
and the POSCO Plant Manuals. Buyer agrees that the POSCO Plant Specifications
and Manuals shall use as a guide the DFC Specifications and Manuals. Buyer
additionally agrees that the POSCO Plant Specifications and Manuals shall not
exceed the performance levels established in the DFC Specifications and Manuals,
nor shall such POSCO Plant Specifications and Manuals allow operating conditions
any less stringent than contained in the DFC Specifications and Manuals, without
the prior written approval of Seller.
4. CONTRACT PRICE AND PAYMENT TERMS
4.1 The Contract Total Price set forth in Annex A covers the Scope of Contract
set forth in Article 3 above.
4.2 Expected Output. The expected MW output rating for the DFC Modules and DFC
Components to be sold to Buyer under this Contract is shown in Annex A. Seller
expects to introduce new technology resulting in an increase in power output per
Module from 1.2 MW to 1.4 MW beginning with shipments commencing in 2009. In the
event that the increase in power output from 1.2 MW to 1.4 MW is not achieved
according to the anticipated schedule, Seller and Buyer agree that the pricing
indicated in Annex A will be adjusted proportionally to reflect the increase or
the shortfall in output.
4.3 Payment Terms
4.3.1 Initial Downpayment. Buyer agrees to make a downpayment to Seller in the
amount of 10% of the Contract Total Price indicated in Annex A, which shall be
received by Seller within 30 days after the Effective Date.
4.3.2 Payments for DFC Modules and DFC Components sold to Buyer as indicated in
Annex A, shall be made by the Buyer to the Seller in accordance with the
following schedule:

  A.  
The first payment in the amount of ten percent (10%) of the price of individual
DFC Modules or DFC Components shall be allocated from the Initial Downpayment.

  B.  
The second payment in the amount of twenty percent (20%) of the price of
individual DFC Modules or DFC Components shall be invoiced at time of Seller’s
actual material order, but no sooner than five(5) months after the Effective
Date of this Contract.

  C.  
The third payment in the amount of twenty percent (20%) of the price of
individual DFC Modules or DFC Components shall be invoiced twelve (12) weeks
prior to EXW shipment date.

  D.  
The fourth payment in the amount of twenty-five percent (25%) of the price of
individual DFC Modules or DFC Components shall be invoiced four (4) weeks prior
to EXW shipment date.

  E.  
The fifth payment in the amount of twenty-five percent (25%) of the price of
individual DFC Modules or DFC Components shall be invoiced at the EXW shipment
date.

4.4 Payment Default Rate. Payments invoiced by Seller shall be due within
30 days after the date of invoice. In the event that any payment due from Buyer
under this Contract is not paid when due, Buyer shall pay Seller interest on
such overdue payment during a period commencing on such due date until the date
that such overdue payment is actually made to Seller, the annual rate of
interest being equal to two percent (2%) above the highest commercial prime rate
as published in the Wall Street Journal on the day the payment first became due.
Nothing in this paragraph shall prevent the Seller from exercising other
remedies available under this Contract.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



5. TECHNICAL ADVISORY SERVICES
5.1 Buyer acknowledges that technical advisory services provided by the Seller
are not included in the price indicated in Annex A. Seller agrees to provide a
reasonable amount of such services at the request of Buyer, subject to payment
by Buyer at Seller’s then current per diem rates, and otherwise subject to the
provisions of the MATTA.
6. DELIVERY; TITLE TRANSFER; INSPECTION
6.1 Delivery.
6.1.1 Shipment Terms for the Equipment. Seller agrees to supply, and Buyer
agrees to purchase, the Equipment in the quantities and prices as indicated in
Annex A hereunder, on the basis of EXW Seller’s Delivery Sites. For the
avoidance of doubt, Seller shall be responsible for crating and/or otherwise
preparing the Equipment for shipment in compliance with Article 7 of this
Contract; and the cost for preparing the Equipment for such shipment is included
in the pricing as indicated in Annex A hereunder.
6.1.2 Shipment in Place. In the event that Buyer’s Carrier has not been
designated by Buyer or otherwise is unready to take delivery of the Equipment on
the EXW delivery dates as indicated in Annex A, Seller may ship any such
shipment in place, or ship to storage at Buyer’s expense; and, Buyer agrees to
make payments for such shipments according to the payment schedule indicated in
Article 4 hereunder.
6.1.3 Designation of Seller’s Delivery Sites. Seller agrees to notify Buyer
within 60 days after the Effective Date of this Contract, of the Seller’s
Delivery Sites for the Equipment. The Seller’s Delivery Sites shall not exceed
four (4) physical locations (including the location(s) in FuelCell Energy Site
in Connecticut). Any and all deliverables to the Buyer shall be shipped to such
four (4) locations at Seller’s expense. After the execution of this Contract,
the parties shall negotiate in good faith to minimize any inland shipping
expenses and ensure the quality of the Equipment during the inland shipping.
6.1.4 Additional Shipping Services. At the request of Buyer, Seller agrees to
provide additional shipping services to Buyer, including trucking and insurance
services necessary to transport the Equipment from the Seller’s Delivery Site to
the Buyer’s Receiving Site. For the avoidance of doubt, such additional shipping
services are not included in the pricing indicated in Annex A, and shall only be
arranged by Seller upon receipt of written request from Buyer, which shall
include costs which Buyer shall reimburse to Seller upon completion of the
additional shipment services.
6.1.5 Partial shipments shall be permitted.
6.1.6 If either the Buyer or the Seller wishes to adjust the delivery schedule
set forth in Annex A, the parties shall, after agreeing to an appropriate price
adjustment in a good faith and commercially reasonable manner, cooperate to
adjust the delivery schedule.
6.1.7 Liquidated Damages for Delayed Delivery. In the event the EXW delivery
date of the Equipment is delayed more than 30 days beyond the EXW shipment dates
indicated in Annex A, solely through the fault of the Seller, and unless the
parties mutually agreed to an extension thereto, the Buyer is entitled to claim
liquidated damages per day of delay in an amount equivalent to 0.15% of the
price for the delayed Equipment. Such liquidated damages shall not exceed five
percent (5%) of the price of the affected unit(s). In the event that the
liquidated damages under this section reach 5% of the price of the affected
unit(s), Buyer shall have recourse to Article 16.4 below. Prior to implementing
the provisions of Article 16.4 pursuant to this section, Buyer agrees that it
shall discuss with Seller alternate remedies in good faith.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



6.3 Communication
6.3.1 The Seller shall provide to the Buyer, by facsimile or email, the
information necessary for the Buyer’s vessel arrangement and necessary insurance
pursuant to Article 6.6 at least 40 days prior to each shipment, including the
name of Equipment, the approximate number of packages, total weight and
measurement, the loading date, the loading port and other pertinent information
(including information for customs clearance and inland transportation). The
Buyer shall inform, by email or telefacsimile, the Seller of the status of
vessel arrangement seven (7) days prior to the date of shipping.
6.3.2 The Seller shall, immediately after the completion of each shipment,
notify the Buyer by facsimile or email of the contents of cargo shipped and
expected date of arrival and other pertinent information.
6.4 Title Transfer. Title to the Equipment and risk of loss shall transfer to
Buyer at the time EXW delivery is completed at the Seller’s Delivery Site,
provided, that nothing in this Contract shall (i) limit the Buyer’s right to
reject defective or deficient Equipment or (ii) otherwise limit the Buyer’s
rights under Articles 9 and 11.
6.5 Inspection; Rejection
6.5.1 The Seller or its designated representative shall inspect the Equipment at
the loading port for quality assurance. The Buyer will have the right to be
present at the time of such inspection, and the Seller shall provide Buyer with
reasonable prior notice of any such inspection.
6.5.2 The Buyer may reject from any shipment any Equipment which is defective or
deficient, or which does not otherwise conform to the Specifications.
6.6 Insurance. Seller shall bear the cost of insuring the Equipment prior to the
time that it passes the ship’s rail in the loading port. Buyer shall bear the
cost of insuring the Equipment from the time that it passes the ship’s rail in
the loading port.
7. PACKING
7.1 The Equipment to be shipped to the Buyer shall be packed and shipped in
accordance with the Specifications and if not specified therein, shall be packed
in sea-worthy packing conditions according to usual international commercial and
industrial practice; that is, the packing of the DFC Modules and DFC Components
shall utilize proper anti-corrosion and/or anti-rust compounds or coatings and
protective water proof wrapping and/or packing as the case may be. In case of
wood packaging materials, the Seller shall comply with the quarantine
requirements set forth in Article 7.3 hereof. Such packing shall be sufficiently
strong including skids so that it will not break or fall apart under normal
handling.
Interior blocking, bracing and cushioning shall be provided where necessary to
absorb shocks, prevent rattling and relieve destructive forces. Additionally the
Equipment should have proper devices on it to record any shock during
transportation. Packing containing fragile materials should be so marked in bold
stout letters.
In accordance with good packing practices, the Equipment shall be packed in the
smallest possible approved containers since steamship freight is usually based
on cubic measurements.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



7.2 Marking shall include the following information and any other information
reasonably requested by Buyer:

  A.  
For: POSCO Power;
    B.  
Contract number or name of Contract;
    C.  
Port of destination;
    D.  
Item number, package number in sequence and quantity per package;
    E.  
Commodity description;
    F.  
Net weight, gross weight, dimension and cubic measurement;
    G.  
Shipper’s marks;
    H.  
Origin of the Equipment/Port of Export;
    I.  
Caution marks, if necessary; and
    J.  
Shipping mark.

(POSCO POWER LOGO) [c91671c9167103.gif]
7.3 Wood Packaging. In case of wood packaging materials, the following
conditions should be met:
The Quarantine Requirements on Wood Packaging Materials of Imported Consignments
Respective packing list shall be attached on each wood packing container.

  •  
Regulated Articles: All non-manufactured wood packaging materials such as
pallets, crating, dunnage, packing blocks, etc.

  •  
Exempted Articles: Manufactured wood packaging materials such as plywood,
particle board, oriented strand board, veneer, etc.

  •  
Regulated Areas : All countries.

  •  
Requirements: All imported wood packaging materials should be treated by
following methods, and present the mark which certifies the approved treatment
on two opposite sides of the article.

  •  
Treatment methods : Heat Treatment (HT) or Methyl Bromide (MB) fumigation
according to the Annex I of ISPM No. 15.

ISPM 15 mark
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



(LOGO) [c91671c9167104.gif]

  •  
The mark should contain the valid symbol approved by IPPC, country code, unique
number of the producer/treatment facility assigned by the NPPO of exporting
countries, treatment methods (HT, MB).

  •  
Only HT is accepted as a proper treatment for coniferous wood packaging
materials from pine wood nematode distributed countries.

  •  
Subjected countries : Japan, China, Taiwan, US, Canada, Mexico, Portugal,
Vietnam (pine wood)

  •  
Non-compliance Measures

Treatment, Disposal or Return to the origin at the expense of the Seller.
7.4 In case that special arrangements are required for unloading, packing,
handling, storage and operation of the Equipment, Seller shall recommend to
Buyer the required method and procedures to facilitate Buyer’s suitable
arrangement. In that case Buyer may, if necessary, establish the method and
procedures under consultation with Seller.
8. DRAWINGS AND DOCUMENTS
The Seller shall provide to the Buyer:

  A.  
In the case of manufacturing category MC-4, appropriate drawings, reports,
guidelines, manuals, programs, software, and data which are described in the
MATTA and the MATTP for assembly of the DFC Components into DFC Modules;
    B.  
All drawings, manuals and reports shall be complete, neat and legible, for the
purpose of their use to permit adequate review, and operation as applicable;
    C.  
All drawings, manuals and reports shall be in accordance with the Specifications
provided in Appendix A.

9. PERFORMANCE GUARANTEES AND ACCEPTANCE TESTS
9.1 Standard Pre-Shipment Factory Inspection and Testing Procedures
9.1.1 Pre-Shipment Factory Test Procedures for DFC Modules. The Seller agrees to
provide 30 days advance written notice to Buyer for pre-shipment testing of
Modules to be shipped to Buyer pursuant to this Contract. The Seller also agrees
to provide written procedures documenting the Seller’s standard pre-shipment
factory test for DFC Modules.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



The Seller shall conduct normal and standard tests of all materials and the
workmanship of all DFC Modules to be supplied under this Contract in accordance
with Seller’s standard pre-shipment factory test for DFC Modules. Seller shall
prepare a Test Report documenting results of the standard pre-shipment factory
test for DFC Modules, documenting pass/fail status for each Module as compared
with standard acceptance test criteria. The Engineer shall be entitled, at all
reasonable times, to witness the Test and to inspect the procedures and results
of the Test for the Modules to be supplied under the Contract, and to inspect
the packing and marking of such Equipment. The Engineer(s) have the right to
reject the failed DFC Stack Module as per the test results. One copy of the Test
Report for each Module provided pursuant to this contract shall be supplied to
Buyer prior to shipment. A standard form of the Test Report is included
hereunder as Appendix C. Such inspection, examination or testing, if made, shall
not relieve the Seller from any obligations under the Contract.
9.1.2 Pre-Shipment Factory Inspection Procedures for DFC Components. The Seller
agrees to provide 30 days advance written notice to Buyer for pre-shipment
inspection of Repeating Components to be shipped to Buyer pursuant to this
Contract. The parties shall negotiate in good faith to agree on the standard
pre-shipment factory inspection procedures for DFC Components which will be
included in the MATTA.
The Seller shall conduct normal and standard inspections of all materials and
the workmanship of all DFC Components to be supplied under this Contract in
accordance with the standard pre-shipment factory inspection procedures for DFC
Components. Seller shall prepare an Inspection Report documenting results of the
standard pre-shipment factory inspections for DFC Components. One copy of the
Inspection Report for each set of DFC Components provided pursuant to this
contract shall be supplied to Buyer prior to shipment. A standard form of the
Inspection Report is included hereunder as Appendix D. Such inspection,
examination or testing, if made, shall not relieve the Seller from any
obligations under the Contract.
9.2 Performance Guarantee for DFC Modules and DFC Components
9.2.1 The guaranteed power output and efficiency for the POSCO Plant final
acceptance test at the customer site (“FA Test”) shall be set forth in the POSCO
Plant Specifications. If after repeated FA Tests over a period of six (6) months
from the first FA Test, the POSCO Plant fails to achieve the guaranteed power
output and/or efficiency set forth in the POSCO Plant Specifications, for causes
solely attributable to the DFC Module or the DFC Components provided by Seller,
but achieves at least 95% of the guaranteed power output and/or efficiency, the
Contract Price for the DFC Module or DFC Components shall be reduced to reflect
the shortfall in either the power output or the efficiency proportionally,
whichever shortfall amount is higher.
9.2.2 Liquidated Damage. In the event the POSCO Plant fails to achieve at least
95% of the guaranteed power output and/or efficiency solely due to the fault of
the DFC Module or DFC Components after repeated FA tests, Seller shall notify
Buyer in writing of the reason for such failure. If the reason is solely
attributable to causes related to DFC Module or DFC Components provided by
Seller, then Seller shall have a period of six (6) months from the first FA test
to take necessary corrective actions and repeat the FA test to achieve greater
than 95% of the guaranteed power output and/or efficiency. If at the end of such
time period 95% of the guaranteed power output and/or efficiency is still not
achieved, then Buyer shall have recourse to Article 16.1 below.
9.2.3 Additional Liquidated Damage Applicable Only to DFC Modules Wholly
Manufactured by Seller. In the event that during the commissioning period,
excluding the FA test, the commissioning of the POSCO Plant is discontinued due
to causes solely attributable to defects of DFC Modules wholly
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



manufactured by Seller, the Buyer is entitled to claim liquidated damages per
day of Commissioning Discontinuances in an amount equivalent to 0.15% of the
price for the total Equipment (e.g in case of 2.4 MW plant, the total equipment
is two DFC Modules) provided by Seller. The total amount of liquidated damages
payable by Seller to Buyer under this paragraph shall not exceed five percent
(5%) of the price of the total Equipment. In the event of Commissioning
Discontinuance caused by the defects of DFC Modules wholly manufactured by
Seller, Seller should exercise commercially reasonable efforts to eliminate the
defects at Seller’s own cost; and Buyer shall support Seller to eliminate
defects in the most efficient manner. Seller shall provide Buyer with action
plans, root causes and corrective actions before and after taking actions.
10. WARRANTIES
10.1 Warranties Against Defects, Etc. The Seller warrants, for a period of
eighteen (18) months from the date of EXW shipment, or twelve (12) months from
the date of first operation at the installation site, whichever occurs first,
that (i) the DFC Modules and DFC Components to be delivered hereunder shall be
free from defects in material and workmanship; and (ii) the DFC Modules and DFC
Components conform to the DFC Module Specifications and DFC Component
Specifications and other requirements set forth in this Contract. If the DFC
Modules experience reduction in power output below 90% of rating, averaged over
any consecutive 30-day period during the warranty period, for causes solely
attributable to Seller, Seller shall use its reasonable best efforts to take
corrective actions as provided by the warranty provisions hereunder, to increase
the average power output above 90% of rating.
10.2 Remedies for Breach of Warranties Against Defects, Etc.
10.2.1 If any DFC Modules or DFC Components delivered do not meet the warranties
set forth in Article 10.1 during the warranty period, the Buyer shall promptly
notify the Seller in writing. The Seller shall, at its own expense and cost,
correct the defects by: (i) repairing the defective parts of the Equipment,
(ii) replacing the defective parts if repair is impossible; or (iii) providing
an equitable adjustment of the Contract Price. For the avoidance of doubt, the
Seller shall bear all costs and expenses incurred in connection with any of the
above corrective measures, including customs clearance at a Korean port, inland
transportation from the port to the Site and field labor.
10.2.2 If the Seller does not commence the correction of such defects within
30 days from the date of receipt of notice from the Buyer, and Seller’s
acceptance of such notice, or does not complete the said correction with
reasonable diligence and within a reasonable time, the Buyer may, at its option,
correct the defects at the Seller’s risk and expense. The Seller shall reimburse
the expense incurred by the Buyer for remedy of such defects within thirty
(30) days from the date of receipt of the Buyer’s invoice.
10.3 Downtime Warranty. If a complete DFC Module wholly manufactured by Seller
is forced to continuously or intermittently decrease power output below 50% of
the power output at final acceptance (“Downtime”), and if such Downtime is due
to causes solely attributable to Seller, then Seller shall be subject to
liquidated damages as outlined in this section.

  (A)  
In the event that the cumulative number of days of Downtime for the DFC Module
exceeds forty-five (45) days during the warranty period, Seller shall pay to
Buyer an amount of zero point one percent (0.1%) of the applicable individual
unit price as indicated in Annex A, for each day of such Downtime exceeding
forty-five days as liquidated damages. Liquidated damages for Downtime pursuant
to this section shall not exceed ten percent (10%) of the applicable individual
unit price as indicated in Annex A. Seller agrees to pay such liquidated damages
within thirty (30) days after receiving Buyer’s invoice reflecting such claims.
Buyer

CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



     
agrees that the Liquidated damages shall not be duplicated with the Liquidated
damages of the Performance Guarantee of LTSA. During the Warranty period, only
the Liquidated damages of Downtime shall be applied.

  (B)  
Any Downtime attributable in part or in full to the following causes shall not
be considered as Downtime attributable to Seller: (i) corrections, modifications
and repairs undertaken pursuant to Seller’s maintenance obligations; (ii) causes
not attribute to Seller which delay commencement or execution of corrective
measures; (iii) causes which cannot clearly be identified or proven by the
Parties; (iv) failure of the Third Party Owner to comply with the
Specifications, Manuals, or with the conditions of the warranty; or outage time
wholly or partially due to causes beyond the reasonable control of the Seller.

10.4 General Warranty Provisions
10.4.1 Title Warranty. Seller shall warrant that the Plant(s) and any Equipment
and related services are delivered hereunder free from any and all rightful,
legitimate and proven claims, demands, liens and/or encumbrances of title. If
any failure to comply with this warranty appears at any time, Buyer will give
prompt written notice to Seller, and Seller shall defend the title thereto and
save Buyer harmless from or reimburse all losses, damages and liabilities of
every kind, arising in connection with such failure. This warranty shall be
extended during the period of such title defense without limit as to time.
10.4.2 Assignment of Warranty. This warranty may be assigned by the Buyer to the
Third Party Owner upon final sale, provided that the terms of the warranty shall
be determined in accordance with this Article without regard to any such sale.
10.4.3 Seller shall not be responsible for removal or replacement of any
structure or part of the Facility required to perform Seller’s warranty
obligations under this Contract.
10.5 The Seller does not warrant the DFC Module or DFC Components or any
repaired or replacement parts against normal wear and tear including that due to
expected degradation in accordance with the Module Specifications, environment
or operation, including excessive operation at peak capability, frequent
starting/stopping, type of fuel, or erosion, corrosion or material deposits from
fluids. The warranties and remedies set forth herein are further conditioned
upon (i) the proper storage, installation, operation, and maintenance of the
Module and conformance with the Module Specifications and instruction manuals
(including revisions thereto) provided by the Seller and/or its subcontractors;
(ii) the proper operation and maintenance of the POSCO Plant in accordance with
the POSCO Plant Manuals, or in the absence of such POSCO Plant Manuals, the DFC
Plant Manuals as applicable; and (iii) repair or modification pursuant to
Seller’s instructions or approval. Buyer shall keep proper records of operation
and maintenance during the warranty period. These records shall be kept in the
form of logsheets and copies shall be submitted to Seller upon its request.
Seller does not warrant any equipment or services of others designated by Buyer
where such equipment or services are not normally supplied by Seller.
10.6 The Seller shall have no obligation to correct, repair and/or replace the
DFC Plants, DFC Modules, DFC Components, or any Equipment to the extent a defect
or non-conformance is the result of improper assembly, installation or damage
resulting from the Buyer’s failure to comply with the Specifications,
instructions and documentation regarding installation, operation and maintenance
of the Module.
10.7 Changes, modifications or alterations by the Buyer or its vendors,
suppliers, employees or agents, to the Buyer Plant or its components provided
herein, without the written approval of Seller, shall void all
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



Seller’s obligations and warranties hereunder, and may void third party
equipment certifications, including safety, environmental and interconnection.
10.8 Exclusive Remedy. Except as otherwise set forth herein, the remedies set
forth in this Article 10 are the exclusive remedies for all claims based on
failure of or defect in the Equipment provided under this Contract, whether the
failure or defect arises before or during the warranty period and whether a
claim, however instituted, is based on contract, indemnity, warranty, tort
(including negligence), strict liability or otherwise. THE FOREGOING WARRANTIES
ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES AND GUARANTEES WHETHER
WRITTEN, ORAL, IMPLIED OR STATUTORY. NO IMPLIED STATUTORY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE SHALL APPLY.
11. LIMITATION OF LIABILITY
11.1 Each party (Indemnitor) agrees to indemnify and hold harmless the other
party (Indemnitee) from and against any and all losses, obligations,
liabilities, damages, claims which may be asserted against or sustained or
incurred by the Indemnitee arising out of or related to any breach of any of the
representations, warranties, agreements and covenants made by Indemnitor in this
Contract; any bodily injury or death suffered by anyone; any property damage of
any third parties; or any wrongful and negligent act of Indemnitor that occurs
under this Contract, in an amount not to exceed such plant’s Contract Price;
provided, any claim under Section 15.1 shall not be subject to any such
limitations set forth in this Article 13.1. In no event, whether as a result of
breach of contract, warranty, tort (including negligence), strict liability,
indemnity, or otherwise, shall either party or its subcontractors or suppliers
be liable to the other party for loss of profit or revenues, loss of use of the
Plant or any associated equipment, cost of capital, cost of substitute
equipment, facilities, services or replacement power, claims of Indemnitor’s
customers for such damages, or for any special, consequential, incidental,
indirect or exemplary damages.
If Seller furnishes Buyer with advice or assistance concerning any products,
systems or work which is not specifically required by the Specification, the
furnishing of such advice or assistance will not subject Seller to any
liability, whether in contract, indemnity, warranty, tort (including
negligence), strict liability or otherwise.
11.2 If Buyer transfers title to the Facilities to a third party, Buyer shall
obligate such third party to be bound by the provisions of this Article to the
same extent as Buyer is obligated. In the event Buyer cannot obtain the
foregoing for Seller, Buyer shall indemnify, defend and hold Seller harmless
from and against any and all claims described in the preceding paragraphs of
this Article made by any such third party against Seller.
11.3 The provisions of this Article shall prevail over any conflicting or
inconsistent provisions contained in any of the documents comprising this
Contract, except to the extent that such provisions further restrict any party’s
liability.
12. COSTS AND CHARGES
12.1 In case the repair, making good, replacement or modification is required
hereunder, the Seller shall at its own expense make available at the Site the
replacement parts necessary for the performance of the above.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



12.2 In the event that non-commercial cargo must be shipped due to reasons
attributable to Seller’s error, e.g. errors in preparation of transport
documents, or incorrect negotiation against the transport documents; the Seller
shall deliver such cargo to the Site and shall pay all costs including the ocean
freight, premium, expenses for inland transportation to the Site, importation
taxes, and custom duties.
12.3 In case any vessel arrangement made by the Seller without prior consent by
or consultation with the Buyer, the Seller shall bear all associated costs and
expenses including the ocean and/or air freight. In cases where Buyer is
arranging shipment of equipment, Seller agrees to submit to Buyer in a timely
manner the packing lists necessary for Buyer to arrange ship and/or shore
cranes.
13. PATENTS, INTELLECTUAL PROPERTY AND CONFIDENTIALITY
13.1 The Seller shall indemnify and hold the Buyer or the Third Party Owner, its
employees, engineers and agents harmless against all proximate costs, actions,
claims and demands brought by a third party by reason or in consequence of any
infringement by the Module or parts thereof, or by the use of process that have
been supplied by the Seller as a result of engineering services, any patent,
design patent, trade mark or copyright.
13.2 In the event that any claim is made or action is brought against the Buyer
or the Third Party Owner, including its employees, engineers and/or agents,
relating to such infringement, the Buyer shall promptly notify the Seller
thereof and the Seller at its expense and option may request the assistance of
the Buyer and shall conduct, on behalf of the Buyer all negotiations for
settlement of such dispute or litigation as may arise therefrom.
13.3 If, in such a suit or proceedings, the Module or parts thereof are held to
constitute an infringement and the use thereof is enjoined, Seller promptly
shall, at its option and expense, either procure for Buyer the right to continue
using such Module, or replace such infringing Module with non-infringing Module
which are equal to or better than the previous Module, or modify the infringing
Module so that they become non-infringing without impairing the quality,
performance or any guarantee on the original Module, provided, however, that
nothing contained herein shall be deemed to relieve Seller from its warranty
obligations under the Contract.
13.4 Intellectual property and confidentiality
A. Terms and conditions for ownership of intellectual property will be according
to Article III of the TTA.
B. Use of Confidential Information. Confidential Information may be exchanged
between the parties in accordance with Article XI of the TTA.
C. FCE Fuel Cell Stack Module Integrity. The provisions of Section 2.6(e) of the
AA shall apply to all Fuel Cell Stack Modules provided hereunder.
14. FORCE MAJEURE
14.1 Should either party be prevented wholly or in part from fulfilling any of
its obligations under the Contract for reasons of force majeure, such obligation
shall be suspended to the extent and for as long as such obligation is affected
by Force Majeure and the party claiming under this Article shall be entitled to
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



such extension of time to fulfill such obligation as may be reasonably necessary
in view of circumstances, subject to the provisions of notifying the other by
fax or email of the date when such delay commenced, and reasons therefore within
a reasonable period. The party so affected shall try to use its commercially
reasonable efforts to avoid or remove such causes of the force majeure, and to
complete performance of its obligations under the Contract with the reasonable
promptness whenever such causes are removed.
14.2 If, after ninety (90) days from the date of giving the aforesaid notice,
the notifying party shall still be prevented, for the reasons beyond its
control, from continuing to perform its obligations under the Contract, then
either party shall be entitled to terminate this Contract, without any liability
to each other.
14.3 In the event of change in the Contract and/or termination of the Contract
under Article 16.3 hereof, the Buyer and the Seller shall agree upon the costs
to be borne by either party.
15. DISPUTES AND ARBITRATION
15.1 Any dispute, action, claim or controversy of any kind arising from or in
connection with this Contract (the “Dispute”) whether based on contract, tort,
common law, equity, statute, regulation, order or otherwise, shall be resolved
as follows:
(i) Upon written request of any Party, the Parties shall meet and attempt to
resolve any such Dispute. Such meetings may take place via teleconference or
videoconference. The Parties shall meet as often as the Parties reasonably deem
necessary to discuss the problem in an effort to resolve the Dispute without the
necessity of any formal proceeding.
(ii) Formal proceedings for the resolution of a Dispute may not be commenced
until the later of (i) the Parties concluding in good faith that amicable
resolution through continued negotiation of the matter does not appear likely;
or (ii) the expiration of a sixty (60) day period immediately following the
initial request by either party to resolve the Dispute; provided, however, that
this Section will not be construed to prevent a party from instituting formal
proceedings earlier to avoid the expiration of any applicable limitations
period, to preserve a superior position with respect to other creditors or to
seek temporary or preliminary injunctive relief.
15.2 If the parties are unable to resolve any Dispute pursuant Section 15.1,
shall be finally settled under the Rules of Arbitration (the “Rules”) of the
International Chamber of Commerce (“ICC”) by three (3) arbitrators designated by
the parties. Each party shall designate one arbitrator. The third arbitrator
shall be designated by the two arbitrators designated by the parties. If either
party fails to designate an arbitrator within thirty (30) days after the filing
of the Dispute with the ICC, such arbitrator shall be appointed in the manner
prescribed by the Rules. An arbitration proceeding hereunder shall be conducted
in London UK and shall be conducted in the English language. The decision or
award of the arbitrators shall be in writing and is final and binding on both
parties. The arbitration panel shall award the prevailing party its attorneys’
fees and costs, arbitration administrative fees, panel member fees and costs,
and any other costs associated with the arbitration, the enforcement of any
arbitration award and the costs and attorney’s fees involved in obtaining
specific performance of an award; provided, however, that if the claims or
defenses are granted in part and rejected in part, the arbitration panel shall
proportionately allocate between the parties those arbitration expenses in
accordance with the outcomes; provided, further, that the attorney’s fees and
costs of enforcing a specific performance arbitral award shall always be paid by
the non-enforcing party, unless the applicable action was determined to be
without merit by final, non-appealable decision. The arbitration panel may only
award damages as provided for under the terms of this Agreement and in no event
may punitive, consequential and special damages be awarded. In the event of any
conflict between the Rules and any provision of this contract, this Contract
shall govern.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



16. TERMINATION AND ASSURANCE
16.1 Termination by Breach
16.1.1 If either the Buyer or the Seller should substantially breach the
provisions of this Contract, which breach is not cured within sixty (60) days
following receipt from the other party of notice of such breach, the other party
may, at its sole discretion, immediately terminate this Contract by providing
written notice of the party in breach. In addition, if there exist reasonable
grounds to doubt either the Buyer’s or the Seller’s ability to perform its
obligations under this Contract in full, then the other party shall have the
right to demand assurances for adequate performance. If no such assurances are
provided within sixty (60) days of the request, then the party demanding
assurances may terminate this Contract on written notice to the other party.
16.1.2 In the event of a payment-related material breach of this Contract by
Buyer which extends longer than thirty (30) days after the date payment is due,
then Seller may, at its option and subject to stay pending the outcome of any
dispute resolution proceeding initiated pursuant to the Article entitled
“Disputes and Arbitration” hereunder, either (i) stop work, terminate the
Contract for breach and initiate suit for collection of outstanding balances; or
(ii) stop work, invoice Buyer in advance for all remaining payments due under
this Contract, and continue performance of this Contract upon receipt of such
payments from Buyer, with appropriate schedule adjustments needed for any delay;
16.2 The Buyer may terminate all or part of this Contract (or cancel any
purchase orders) in the event the parties, in their exercise of good faith and
commercially reasonable efforts, fail to enter into the MATTA within 60 days
from the date hereof, unless such 60-day period is extended by mutual agreement.
In the event of termination (or cancellation) under this Section 16.2:

  (A)  
Buyer acknowledges and agrees that the Initial Downpayment described in section
4.3.1 hereunder shall be non-refundable;

  (B)  
Seller acknowledges and agrees that in the event that only part of the Contract
is terminated (or cancelled) pursuant to Section 16.2, the Initial Downpayment
may be used to set off any payments required for any portion of the Contract
that is not terminated (or cancelled) by the Buyer; and

  (C)  
Seller further agrees that with the exception of the Initial Payment as
described in this Section, the Buyer shall not be liable for any costs incurred
by the Seller or any other payments required under this Contract.

16.3 When termination of the Contract due to the breach attributable to the
Seller becomes effective, Seller shall be responsible for direct costs and
non-cancelable commitments (if any) related to installation and assembly of the
Module into a complete Plant, which is incurred by Buyer prior to the date of
termination. Buyer shall take all reasonable steps to minimize termination
costs. In no event, however, shall Seller be obligated to pay Buyer any amount
in excess of the total estimated costs up to the time of termination to support
the work.
16.4 In the event that the liquidated damage due to the delay in delivery of any
Module(s) or any Equipment under Article 6.1.4 has reached the maximum amount,
then the Buyer may terminate this Contract upon at least thirty (30) days’
written notice to Seller. In full discharge of any obligations to Buyer in
respect of this Contract and such termination, Seller shall refund to Buyer all
payments theretofore made to Seller. Buyer shall take all reasonable steps to
minimize Seller’s expenses and shall cooperate with Seller.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



17. ASSIGNMENT AND SUB-CONTRACTING
17.1 Neither party shall, without the consent in writing of the other party,
which shall not be unreasonably withheld, assign or transfer the Contract or the
benefits or obligations thereof or any part thereof to any person. Any such
placing of sub-orders shall not relieve the Seller from its obligations under
the Contract.
18. TAXES AND DUTIES
18.1 The Seller shall pay all the taxes, charges, customs duties and tariffs for
sale or export of the Modules assessed or imposed on the Seller by the
government or other competent authorities of the Seller’s country in relation to
the Contract, subject to the provisions of Article 6.1.1 above.
18.2 The Buyer shall pay and bear all the taxes, charges, customs, duties and
tariffs for the purchase or import of the Modules assessed or imposed on the
Buyer by the government or other competent authorities of the Republic of Korea
in relation to the Contract.
18.3 In case the Seller is required to collect the VAT from the Buyer, the
Seller shall invoice to the Buyer. The Buyer shall then pay such VAT amount to
the Seller within thirty (30) days after receipt of the invoice, or shall
reimburse the Seller within thirty (30) days after receipt of the Seller’s
invoice and evidence of payment in case the Seller is required to pay the VAT in
advance.
18.4 The Buyer shall bear and pay any kind of taxes, charges and/or commissions
(fees) levied on the Seller by Korean Tax Authority in relation to the Modules
and/or materials and related services of the Seller. The Buyer shall bear any
and all import duties and related taxes imposed by the Korean Government on the
imported Modules and/or Materials, and it shall be responsible for any and all
matters relating to customs clearance.
19. GOVERNING LAW
The Contract shall be governed, interpreted and construed under the laws of the
State of New York.
20. LOCAL LAW COMPLIANCE
20.1 Local Law Compliance
20.1.1 The Seller shall comply with, and cause the Site Technical Advisors to
comply with, all applicable laws of the Republic of Korea and any political
subdivision thereof, in the performance of its duties under this contract in the
Republic of Korea.
20.1.2 The Buyer shall be responsible for obtaining the necessary licenses,
permits and authorizations from the applicable Korean governmental authorities
to perform its obligations under this Contract.
20.1.3. The Buyer shall be responsible for obtaining all the permits, licenses
and authorizations required by the applicable Korean governmental authorities to
perform its obligations under this Contract. The parties acknowledge and agree
that the FCE Technology (as the term is defined in the TTA) is a new generating
technology, with codes and standards still under development; therefore,
securing the applicable permits and other authorizations may require significant
interaction with and education of the applicable Korean regulatory authorities.
The Seller agrees to provide commercially reasonable cooperation to Korean
regulatory authorities pursuant to this section.
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



21. ADDITION AND AMENDMENT
No modification, alteration, addition or change in the terms hereof shall be
binding on the parties hereto, unless it is reduced to writing in the English
language and duly executed by the parties hereto in the same manner as the
execution of the Contract and subject to such government approval as may be
required under the applicable laws and regulations of the countries concerned.
22. NOTICE
All notices pursuant to this Contract including daily communication to be given
to either party will be deemed to have been duly given if delivered personally
or by internationally recognized courier service, or by facsimile, to the
addresses set forth below. Either party may change its address by giving prior
notice to the other party in the same manner set forth hereinabove.
For the Buyer:
Commercial Matters
Mr. Tae-Hyoung Kim
Dept. Manager
Strategic Planning Department
POSCO Power
Posteel Tower 20th floor, 735-3, Yeoksam-dong
Gangnam-gu, Seoul 135-080, Korea
phone 82-2-3469-5950
facsimile 82-2-3469-5959
tahykim@poscopower.co.kr
Technical Matters
Mr. Ki Suk Chung
Dept. Manager / Ph. D.
Research & Development Department
POSCO Power
Posteel Tower 20th floor, 735-3, Yeoksam-dong
Gangnam-gu, Seoul 135-080, Korea
phone 82-2-3469-5966
facsimile 82-2-3469-5959
kisukch@poscopower.co.kr
For the Seller:
Mr. Ross Levine, Esq.
Director of Contracts
FuelCell Energy Inc.
3 Great Pasture Road
Danbury, CT 06813
phone 203 825 6000
facsimile: 203 825 6100
rlevine@fce.com
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



23. ENTIRE AGREEMENT
The Contract sets forth the entire agreements and understandings between the
parties as to the subject matter of this Contract. It supersedes upon
effectiveness of the Contract all prior discussions, agreements and
understandings of any and every nature between them.
24. PUBLICITY
Neither party shall engage in any advertising, sales promotion, press releases,
public announcements, articles for journals or any other publications, or
presentation material for any meeting, seminar or conference, or any other
publicity matter relating to this Contract wherein the name of the other party,
its logo and/or trademark, or that of its parent company or any of its
affiliates is mentioned or otherwise identifiable; or wherein any aspect of this
project is mentioned or identified, without the prior written consent of the
other party.
25. CONSEQUENTIAL DAMAGES
In no event shall either Party be liable to the other for any incidental,
indirect, special or consequential damages, however caused, and based on any
theory of liability, arising out of or related to the performance of this
Contract.
26. INSURANCE
Each Party shall maintain the following insurance coverage written with carriers
authorized to insure risks at the Site location, with the other Party named as
additional insured, providing thirty (30) days written notification of
cancellation:
27.1 Worker’s Compensation providing statutory limits and coverage and
Employer’s Liability, in an amount not less than $500,000 policy limit; and,
27.2 Commercial General Liability covering bodily injury (including death) and
property damage in an amount not less than One Million Dollars ($1,000,000) per
occurrence; including Premises Operations, Contractual Liability, Products and
Completed Operations, and Broad Form Property Damage.
27.3 Commercial Automobile Liability in an amount not less than One Million
Dollars ($1,000,000) combined single limit per accident, covering all owned,
non-owned, leased, rented or hired autos used in connection with the performance
of this Contract.
27. COUNTERPARTS
This Contract may be executed by the parties hereto in separate counterparts, by
facsimile or electronically, each of which when so executed and delivered shall
be an original, but all such counterparts shall together constitute but one and
the same instrument.
28. SEVERABILITY
In case any one or more of the provisions contained in this Contract is adjudged
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby, except to the extent necessary to avoid an
unjust or inequitable result.
29. WAIVER
CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



No waiver shall be deemed to have been made by any party of any of its rights
under this Agreement unless the same shall be in a writing that is signed on its
behalf by its authorized officer. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the party granting such waiver in any other respect or
at any other time.
IN WITNESS WHEREOF, the parties have executed this Contract on the day and year
above written.

             
POSCO Power Corporation
      FuelCell Energy, Inc.    
 
           
 
Soung-Sik Cho
     
 
R. Daniel Brdar    
President & CEO
      President & CEO    
POSCO Power Corporation
      FuelCell Energy, Inc.    

CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



ANNEX A
Equipment Description, Contract Price and Delivery Schedule
*

      *   Confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for Confidential
Treatment.

CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
Specifications for DFC® Stack Modules
*

      *   Confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for Confidential
Treatment.

CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



APPENDIX B
Specifications for DFC® Components
*

      *   Confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for Confidential
Treatment.

APPENDIX C
Standard Pre-Shipment Factory Test Report for DFC® Modules
*

      *   Confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for Confidential
Treatment.

CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



APPENDIX D
Standard Pre-Shipment Factory Inspection Report for DFC® Components
*

      *   Confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for Confidential
Treatment.

CONFIDENTIAL

 

 